Citation Nr: 0005740	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-23 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based upon a service-connected cause of death.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from August 
1946 to April 1947.  He died in April 1975; the appellant is 
his widow.

By April 1996 determination, the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) denied service 
connection for the cause of the veteran's death and 
entitlement to nonservice-connected death pension benefits.  
In May 1996, the appellant initiated an appeal with the RO's 
denial of her claim for a nonservice-connected death pension.  
The RO duly issued a Statement of the Case regarding that 
issue in June 1996.  In her June 1996 substantive appeal, the 
appellant asserted entitlement to "Compensation and 
Dependency and Indemnity compensation due to non-service 
connection deaht [sic] pension."  

By February 26, 1997 decision, the Board of Veterans' Appeals 
(Board) determined that the appellant was not basically 
eligible for nonservice-connected death pension benefits.  In 
the Introduction of its decision, it was determined that the 
claim of entitlement to DIC benefits was not yet in appellate 
status and the matter was referred to the RO for appropriate 
action.  In June 1997, the appellant's motion for 
reconsideration was denied by the Board.  38 C.F.R. 
§ 20.102(b).

The appellant thereafter appealed the Board's February 26, 
1997 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the 
Court, the RO contacted the appellant for clarification as to 
whether she desired to pursue her claim of entitlement to DIC 
benefits.  Based on her affirmative response, in July 1997 
the RO issued a Statement of the Case regarding entitlement 
to DIC benefits based on a service-connected cause of death; 
in August 1997, the appellant's substantive appeal on that 
issue was received at the RO.  

In March 1999, the Court affirmed the Board's determination 
regarding the issue of entitlement to nonservice-connected 
death pension benefits.  [citation redacted].  In addition, the Court found that, although the 
appellant's wording was not clear, her June 1996 substantive 
appeal on the death pension issue nonetheless constituted a 
Notice of Disagreement as to the DIC claim.  The Court 
further determined that the appellant's Notice of 
Disagreement had bestowed it with jurisdiction of that issue 
and that "[t]hus, the next step was for the RO to issue an 
SOC on the denial of the DIC claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC."  [citation redacted].  As such, the Court 
remanded the matter to the Board for "further expeditious 
proceedings consistent with this opinion."  Id.  

In view of the foregoing procedural history, it is clear that 
a remand to the RO for issuance of a Statement of the Case 
regarding the DIC issue is no longer necessary, as such 
action was already taken by the RO in July 1997.  Moreover, 
as the appellant has since perfected an appeal with the issue 
of entitlement to DIC benefits based on a service-connected 
cause of death, that matter is now ripe for appellate review 
and will be considered below in this decision.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
on April [redacted] 1975 due to a myocardial infarction.  

2.  At the time of his death, service connection was not in 
effect for any disability, nor did the veteran file a claim 
for VA benefits during his lifetime.

3.  No competent medical evidence has been submitted showing 
that a cardiovascular disorder resulting in a fatal 
myocardial infarction was present during the veteran's active 
service or for many years thereafter.

4.  No competent medical evidence has been submitted linking 
the veteran's fatal myocardial infarction to his active 
service, any incident therein, or any continuous 
symptomatology.


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC benefits based on 
a service-connected cause of death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A Republic of the Philippines Certificate of Death reflects 
that, on April [redacted] 1975, the veteran died at 51 years of age 
from a myocardial infarction at the Pangasinan Provincial 
Hospital.  

In December 1995, the appellant submitted a formal 
application for DIC benefits.  

Upon receipt of her claim, the RO contacted the National 
Personnel Records Center (NPRC) and requested copies of all 
service medical records pertaining to the veteran.  In March 
1996, the NPRC advised the RO that no records pertaining to 
the veteran were on file, possibly due to a fire there.  

In response to the RO request for additional evidence, in 
December 1996, the appellant indicated that the veteran had 
been treated at Pangasinan Provincial Hospital by Rodolfo 
Arnold, M.D., prior to his death on April [redacted] 1975.  In a 
March 1997 letter to the Director of this private facility, 
the RO requested treatment records pertaining to the veteran.  
In a March 1997 reply to this request, the Medical Records 
Officer of the Pangasinan Provincial Hospital certified that 
the records requested by the RO "were already destroyed by 
natural calamities and termites."  

The RO also sent a letter to Dr. Arnold in March 1997, 
requesting any records he may have pertaining to treatment of 
the veteran.  It appears that such letter was returned as 
undeliverable.

II.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  

Additionally, certain chronic diseases will be presumed to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307 even though there is no 
evidence of such disease during the period of service.  
Cardiovascular disease which becomes manifested to a 
compensable degree within one year following a veteran's 
discharge from service may be presumed to have been incurred 
in service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

In general, in any claim for benefits, the initial question 
before the Board is whether the claimant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The Court has also held that the second and third elements of 
a well-grounded claim for service connection can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).



III.  Analysis

The appellant contends that service connection for the cause 
of the veteran's death is warranted as his fatal myocardial 
infarction had its onset during active service.  After 
careful consideration of the evidence of record, the Board 
concludes that her claim of entitlement to DIC benefits based 
on service-connected cause of death is not well grounded.  

As set forth above, the veteran's service medical records are 
not available.  The Board is cognizant that, where service 
medical records are presumed destroyed, VA's duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

However, while the service medical records are unavailable, 
the fact remains that there is no competent medical evidence 
of record that the veteran's cardiovascular disorder 
resulting in a myocardial infarction was incurred in or 
aggravated by service.  Additionally, chronicity in service 
has not been established and continuity of symptoms after 
discharge has not been shown.  Furthermore, the first 
clinical evidence suggestive of heart disease in the claims 
file is on the certificate of death which was more than 25 
years after service separation.  Thus, any cardiovascular 
disorder may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1999).  

Based on the foregoing, the Board concludes that the 
appellant has failed to submit evidence that justifies a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veteran's death is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, supra.  There 
simply is no evidence of record which supports her contention 
that the veteran's service actually played a causative or 
contributory role in producing his death.  There is no 
medical evidence in support of her argument.  Inasmuch as the 
appellant is offering her own medical opinion, the Board 
would note that the record does not indicate that she has any 
medical expertise to so opine.  Espiritu, supra.  And 
inasmuch as the appellant's claim involves a question of 
medical causation, competent medical evidence is required.  
Grottveit, supra.  

Absent competent medical evidence of a cardiovascular 
disorder in service or for many years thereafter, or of a 
causal or contributory relationship between the cause of the 
veteran's death and his period of service, any incident 
therein, or any continuous symptomatology, the Board must 
conclude that the claim of entitlement to DIC benefits based 
upon a service-connected cause of death is not well grounded.  
38 U.S.C.A. § 5107(a).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the appellant in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify an 
appellant under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, despite being given several opportunities to do so by 
the RO, the appellant has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the appellant under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

In reaching this decision, the Board has considered whether 
the appellant is entitled to DIC benefits under 38 U.S.C. 
1318.  That statute authorizes payment of DIC benefits in 
cases where the veteran "was in receipt of or entitled to 
receive" compensation for a service-connected disability 
rated totally disabling for 10 years immediately preceding 
death or a period of five years from the date of discharge.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 CFR 3.22(a), (the implementing regulation for 
section 1318) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  As the 
interpretation of the regulation did not accurately reflect 
VA's intent in issuing the regulation, it was recently 
amended to ensure that it clearly expresses VA's 
interpretation of section 1318.  See 65 Fed. Reg. 3388 
(effective January 21, 2000, to be codified at 38 C.F.R. 
§ 3.22(a) (2000)).

In essence, the amended regulation establishes an 
interpretive rule reflecting that 38 U.S.C. 1318 authorizes 
payment of DIC only in cases where the veteran had, during 
his or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
Id.  

In specific, the amended regulation provides that even though 
a veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse in the same manner as 
if the veteran's death were service-connected, if: (1) the 
veteran's death was not the result of his or her own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death.  Id.  

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  See 65 Fed. Reg. 3388, 3391 (2000) (to 
be codified at 38 C.F.R. § 3.22(b) (2000)).

In this case, the appellant would obviously not be entitled 
to DIC benefits under the amended regulation as there is no 
indication that the veteran ever filed a claim for VA 
benefits during his lifetime.  Even under the Court's 
"hypothetically entitled to receive" theory, entitlement to 
DIC benefits under section 1318 would not be warranted as 
there is absolutely no evidence of record to show that, even 
had the veteran brought a claim more than 10 years prior to 
his death, he would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor to DIC benefits under 
section 1318.  Again, the only medical evidence of record is 
the April 1975 death certificate.  Furthermore, the appellant 
has submitted no argument to this effect.  See Cole v. West, 
No. 97-679 (U.S. Vet. App. Dec. 23, 1999) (holding that, as 
to a section 1318 hypothetically "entitled to receive" 
theory, a claimant must set forth how, based on the evidence 
in the veteran's claims file, or under VA's control, at the 
time of the veteran's death and the law then applicable, the 
veteran would have been entitled to a total disability rating 
for the 10 years immediately preceding his death).  Based on 
the foregoing, the Board finds that a claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 has not been raised, 
either by the appellant or by the evidence of record.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to DIC benefits based on a service-connected 
cause of death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


